DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/24/2021 have been fully considered but they are not persuasive.
In re pages 7-8, the applicant argues that “By means of the technical solution of the present application, the cuboid three- dimensional image of each space can be obtained quickly by using the panoramic camera mounted in each space, so that the three-dimensional panoramic image of the overall space is generated by stitching all cuboid three-dimensional images. By means of the technical solution of the present application, the three-dimensional panoramic image of the overall space can be constructed simply and quickly……It can be seen that the object of Lee is to provide a user interface, for convenience of capturing images at multiple angles by the electronic device to generate a panoramic image. Specifically, the electronic device displays guide object on the display unit; when a user's input for a capture event is detected, the electronic device determines whether the guide object is matched with the capture position of the capture position icon by movement of the electronic device, to capture proper images for generating the panoramic image. See paragraphs [0138]- [0147] 
Apparently, the technical solution of Lee is different from that of the present invention.”
“the cuboid three- dimensional image of each space can be obtained quickly by using the panoramic camera mounted in each space, so that the three-dimensional panoramic image of the overall space is generated by stitching all cuboid three-dimensional images”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re pages 9-10, the applicant argues that “It can be seen that in Lee, the user captures proper images for generating the panoramic image by the movement of the electronic device. Apparently, Lee fails to mention dividing the entire space into a plurality of local spaces. In fact, in Lee, it is not necessary to divide the entire space into a plurality of local spaces and a panoramic camera is mounted in each of the local spaces to capture a two-dimensional image of the local space. This is because the user captures proper images by the movement of the electronic device in Lee. Furthermore, in Lee, it is necessary to capture the images by the movement of the electronic device, because it is necessary to move the electronic device to match the guide object displayed in the display unit with the capture position of the capture position icon, so as to capture the proper images. 
In view of above, Lee cannot disclose the above distinguishing features.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dividing the entire space into a plurality of local spaces”) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re pages 10-11, the applicant argues that “It can be seen that in Zhang, fisheye cameras may be modeled as a 3D shape. However, Zhang fails to divide the entire space into a plurality of local spaces and set a cuboid model corresponding to each of the local spaces. Therefore, Zhang fails to disclose the plurality of local spaces of the entire space and the cuboid model corresponding to each of the local spaces.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “divide the entire space into a plurality of local spaces and set a cuboid model corresponding to each of the local spaces”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re pages 11-12, the applicant argues that “Based on the disclosure of Lee and Zhang, those skilled in the art are not motivated to combine Lee and Zhang. 
As stated above, Lee provides a user interface, for convenience of capturing images at multiple angles by the electronic device to generate a panoramic image. In fact, Lee discloses an electronic device having a single camera unit (see paragraph [0050] of Lee), and the user captures the images by moving the electronic device. Specifically, the electronic device displays guide object on the display unit; when a user's input for a capture event is detected, the electronic device determines whether 
Zhang discloses a plurality of fisheye cameras mounted at different positions, for capturing images in different directions to generate a combination image. 
Apparently, the electronic device in Lee cannot be provided with multiple fisheye cameras mounted at different positions and capturing images in different directions. Furthermore, the object of Lee is to capture the proper images by moving the electronic device. If the electronic device have multiple fisheye cameras for capturing images in different directions, it is not necessary to capture images in different directions by moving the electronic device in Lee. In other words, the combination of Zhang into Lee will cause that the object of Lee cannot be achieved. 
Therefore, Zhang and Lee cannot be combined.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Lee et al. discloses paragraph 0069 teaches “The panoramic image generation program 115 includes at least one software component for generating a panoramic image using images acquired through the camera unit 130 under the control of the capture control program 113.  For example, the panoramic image generation program 115 maps images at position information, such as the direction of a camera, corresponding to the coordinate values of a two-dimensional projection model, from among the images acquired according to the control of the capture control program 113, onto the two-dimensional projection model to generate a two-dimensional panoramic image.  In this case, the two-dimensional projection model may be represented in a transparent plane, such as a circle, an oval, and a polygon.  For example, the panoramic image generation program 115 maps images at position information corresponding to the coordinate values of a three-dimensional projection model, from among the images acquired according to the control of the capture control program 113, onto the three-dimensional projection model to generate a three-dimensional panoramic image.  In this case, the panoramic image generation program 115 converts coordinate values of the two-dimensional image into three-dimensional coordinate values by using a virtual focus distance. Thereafter, the panoramic image generation program 115 may generate a three-dimensional image by converting the three-dimensional coordinate values for images into the coordinate values of the three-dimensional projection model.  The three-dimensional projection model may be represented in a spherical and/or a hemispherical stereoscopic shape.” Lee et al. teaches acquiring an original two-dimensional image of each of local spaces in an overall space captured respectively by panoramic camera; determining, for each of local spaces, a three-dimensional image of the local space according to the original two-dimensional image of the local space and a preset model corresponding to the local space; generating a three-dimensional In this case, the panoramic image generation program 115 converts coordinate values of the two-dimensional image into three-dimensional coordinate values by using a virtual focus distance. Thereafter, the panoramic image generation program 115 may generate a three-dimensional image by converting the three-dimensional coordinate values for images into the coordinate values of the three-dimensional projection model.  The three-dimensional projection model may be represented in a spherical and/or a hemispherical stereoscopic shape”).
Lee et al. fails to disclose
image captured respectively by each of panoramic cameras; 
cuboid model corresponding to the local space; and 
generating a three-dimensional panoramic image of the overall space by directly stitching the determined cuboid three-dimensional images of all local spaces.
Zhang et al. discloses Abstract teaches “The processor is configured to obtain images from a plurality of cameras. paragraph 0046 teaches “In accordance with the systems and methods disclosed herein, fisheye cameras may be modeled as a 3D shape (e.g., a sphere, spheroid, spherical shape, ellipsoid, polyhedron, trapezoidal prism, box, cube, rectangular prism, etc.).”, paragraph 0068 teaches “The image operator 318 may project each of the images (e.g., wide-angle images, wide-FOV images, fisheye images, curved images, spherical images, hemispherical images, etc.) to a respective 3D shape.  For example, the image operator 318 may project each of the images to a respective sphere, spheroid, spherical shape, curved 3D shape, hemisphere, ellipsoid, polyhedron (e.g., polyhedron that approximates a sphere or other polyhedron), trapezoidal prism, box, cube, rectangular prism, etc. For instance, each camera may produce an image that may be projected to a separate 3D shape.” Furthermore, Zhang et al. discloses in paragraph 0047 that “On the common ground, these images (e.g., projected images) may be aligned and stitched to get large field of view (FOV) image (e.g., combined view, surround view, etc.).  Once the large-FOV image is on the common plane, optional steps may be taken to transform it to a sphere or other 3D structure to get one or more 3D effects.  For example, the image on the common ground may be projected to a sphere to produce a 3D effect.”, paragraph 0122 teaches “In some configurations, the fisheye images projected on the common plane 1272 may be aligned and/or stitched to obtain (e.g., generate) a combined view (e.g., large FOV surround view).  In some configurations, the image on the common plane 1272 may be projected to a 3D shape (e.g., back to the sphere) to get a 3D combined view (e.g., surround view).”, paragraph 0136-0138. Therefore, Zhang et al. teaches generating a three-dimensional panoramic image of the overall space by directly stitching the determined cuboid three-dimensional images of all local spaces.
Therefore, the combination of Lee et al. and Zhang et al. teach the limitation as claimed.
Claims 2-6, 13-19 are rejected for the same reason as discussed in the corresponding paragraph 2-6 above.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0267592 by Lee et al. in view of US 2016/0360104 by Zhang et al.

Regarding claim 1, Lee et al. discloses a method for generating a panoramic image, comprising: 
acquiring an original two-dimensional image of each of local spaces in an overall space captured respectively by panoramic camera (paragraph 0069 teaches “The panoramic image generation program 115 includes at least one software component for generating a panoramic image using images acquired through the camera unit 130 under the control of the capture control program 113.  For example, the panoramic image generation program 115 maps images at position information, such as the direction of a camera, corresponding to the coordinate values of a two-dimensional projection model, from among the images acquired according to the control of the capture control program 113, onto the two-dimensional projection model to generate a two-dimensional panoramic image.  In this case, the two-dimensional projection model may be represented in a transparent plane, such as a circle, an oval, and a polygon.”); 
determining, for each of local spaces, a three-dimensional image of the local space according to the original two-dimensional image of the local space and a preset model corresponding to the local space (in addition to discussion above, paragraph 0069 teaches “For example, the panoramic image generation program 115 maps images at position information corresponding to the coordinate values of a three-dimensional projection model, from among the images acquired according to the control of the capture control program 113, onto the three-dimensional projection model to generate a three-dimensional panoramic image.”); and 
generating a three-dimensional panoramic image of the overall space according to determined three-dimensional images of all local spaces (in addition to discussion above, paragraph 0069 teaches “In this case, the panoramic image generation program 115 converts coordinate values of the two-dimensional image into three-dimensional coordinate values by using a virtual focus distance. Thereafter, the panoramic image generation program 115 may generate a three-dimensional image by converting the three-dimensional coordinate values for images into the coordinate values of the three-dimensional projection model.  The three-dimensional projection model may be represented in a spherical and/or a hemispherical stereoscopic shape”).
Lee et al. fails to disclose
image captured respectively by each of panoramic cameras; 
cuboid model corresponding to the local space; and 
generating a three-dimensional panoramic image of the overall space by directly stitching the determined cuboid three-dimensional images of all local spaces.
Zhang et al. discloses
image captured respectively by each of panoramic cameras (Abstract teaches “The processor is configured to obtain images from a plurality of cameras.”); 
cuboid model corresponding to the local space (in addition to discussion above, paragraph 0046 teaches “In accordance with the systems and methods disclosed herein, fisheye cameras may be modeled as a 3D shape (e.g., a sphere, spheroid, spherical shape, ellipsoid, polyhedron, trapezoidal prism, box, cube, rectangular prism, etc.).”, paragraph 0068 teaches “The image operator 318 may project each of the images (e.g., wide-angle images, wide-FOV images, fisheye images, curved images, spherical images, hemispherical images, etc.) to a respective 3D shape.  For example, the image operator 318 may project each of the images to a respective sphere, spheroid, spherical shape, curved 3D shape, hemisphere, ellipsoid, polyhedron (e.g., polyhedron that approximates a sphere or other polyhedron), trapezoidal prism, box, cube, rectangular prism, etc. For instance, each camera may produce an image that may be projected to a separate 3D shape.”, paragraph 0037); and 
generating a three-dimensional panoramic image of the overall space by directly stitching the determined cuboid three-dimensional images of all local spaces (in addition to discussion above, fig. 4, step 406 shows generating of panoramic image. paragraph 0047 teaches “On the common ground, these images (e.g., projected images) may be aligned and stitched to get large field of view (FOV) image (e.g., combined view, surround view, etc.).  Once the large-FOV image is on the common plane, optional steps may be taken to transform it to a sphere or other 3D structure to get one or more 3D effects.  For example, the image on the common ground may be projected to a sphere to produce a 3D effect.”, paragraph 0122 teaches “In some configurations, the fisheye images projected on the common plane 1272 may be aligned and/or stitched to obtain (e.g., generate) a combined view (e.g., large FOV surround view).  In some configurations, the image on the common plane 1272 may be projected to a 3D shape (e.g., back to the sphere) to get a 3D combined view (e.g., surround view).”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to generating a three-

Regarding claim 4, the method wherein, generating the three-dimensional panoramic image of the overall space by directly stitching the determined cuboid three-dimensional images of all local spaces, comprises: 
stitching cuboid three-dimensional images corresponding to all local spaces respectively according to relative positions among respective preset cuboid models corresponding to the local spaces, to generate the three-dimensional panoramic image of the space (in addition to discussion above, Lee et al., paragraph 0069; Zhang et al., paragraph 0047 teaches “Without wide baseline exits, the projected image may stitch well in the common 3D shape.  With a wide baseline, the image may not match well.  To better align the images, a further projection (from the north pole of the common sphere, for example) to a common plane parallel to the ground may be performed.  On the common ground, these images (e.g., projected images) may be aligned and stitched to get large field of view (FOV) image (e.g., combined view, surround view, etc.).  Once the large-FOV image is on the common plane, optional steps may be taken to transform it to a sphere or other 3D structure to get one or more 3D effects.  For example, the image on the common ground may be projected to a sphere to produce a 3D effect”).


Regarding claim 5, the method wherein, stitching cuboid three-dimensional images corresponding to all local spaces respectively according to relative positions among respective preset cuboid models corresponding to the local spaces, comprises: 
placing the cuboid three-dimensional images according to the relative positions among the respective preset cuboid models corresponding to the local spaces (Lee et al., paragraph 0069; Zhang et al., paragraph 0132-0138); 
determining a stitching area between adjacent cuboid three-dimensional images; mixing, for each stitching area, mixed pixels of cuboid three-dimensional images contained in the stitching area, to generate a cuboid image corresponding to the stitching area (Lee et al., paragraph 0069; Zhang et al., paragraph 0132-0138); and 
stitching the cuboid three-dimensional images corresponding to all local spaces according to cuboid images corresponding to all stitching areas (in addition to discussion above, Lee et al., paragraph 0069; Zhang et al., paragraph 0132-0138 teaches “…The electronic device 310 may align 1314 the fisheye images.  For example, the electronic device 310 may align 1314 the fisheye images with each other (e.g., with adjacent fisheye images) for the fisheye images that have been projected to the common plane…In some configurations, the alignment error may be determined based on how closely the pixels match between overlapping regions.  For example, the electronic device 310 may compute a correlation between the pixels of the overlapping regions.  One or more correlations may be computed before, during, and/or after alignment 1314…..”).
The motivation for combining references has been discussed in independent claim above.

Claim 13 is rejected for same reason as discussed in the corresponding claim 1 above (in addition to discussion above, Lee et al., paragraph 0050-0052; Zhang et al., paragraph 0058, 0084-0086).

Regarding claim 14, a non-transitory storage medium for storing an executable code which, when executed, performs the method for generating a panoramic image (in addition to discussion above, Lee et al., paragraph 0050-0052; Zhang et al., paragraph 0158-0159).

Claim 17 is rejected for same reason as discussed in the corresponding claim 4 above.
Claim 18 is rejected for same reason as discussed in the corresponding claim 5 above.
Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0267592 by Lee et al. and US 2016/0360104 by Zhang et al. in view of US 2009/0079730 by Lee et al. (herein, Lee et al. ‘730)

Regarding claim 2, Lee et al. discloses determining, for each of local spaces, a three-dimensional image of the local space according to the original two-dimensional image of the local space and a preset model corresponding to the local space (as discussed above), Zhang et al. discloses cuboid model corresponding to the local space, determining the cuboid three-dimensional image of the local space (as discussed above), but fails to disclose determining, according to each original pixel in the original two-dimensional image of the local space, each projected pixel obtained by projecting each original pixel on the preset model corresponding to the local space; and determining the three-dimensional image of the local space according to all determined projection pixels.
Lee et al. ‘730 teaches determining, according to each original pixel in the original two-dimensional image of the local space, each projected pixel obtained by projecting each original pixel on the preset model corresponding to the local space; and determining the three-dimensional image of the local space according to all determined projection pixels (paragraph 0051 teaches “The mapping unit 310 performs mapping on the 2D panorama image generated by the 2D panorama image generator 200 to a 3D plane in which a coordinate value of each pixel is represented as a 3D coordinate (x, y, z).  The coordinate values of all pixels of the 2D panorama image generated by the 2D panorama image generator 200 include only x and y values, so that z values of all pixels of the image mapped to the 3D plane by the mapping unit 310 may be 0 or a predetermined value set in advance.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to determining, according to 

Claim 15 is rejected for the same reason as discussed in the corresponding claim 2 above.

Allowable Subject Matter
Claims 3, 6, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484